Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 04/22/2021 has been entered. Applicant’s corrected form PTO/SB/08 (modified), (IDS), submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   The examiner will address Applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1, 3 – 5, 8 – 10, and 12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite an apparatus and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of reviewing, evaluating, and sharing merchandise assessments.  Since this happens among reviews posted by a plurality of users, it is considered filtering content 
Furthermore, they include observations, evaluations, judgments, and opinions that can practically be performed in the human mind.  These actions define a mental process, which is also a category of abstract idea.
Claim 10, which is illustrative of claims 1 and 12, defines the abstract idea by the elements of:
An information processing method to:
identifying a review text, among review texts posted by users, based on a number of positive evaluations corresponding to the review text and a number of negative evaluations corresponding to the review text, wherein reviews include the review texts, each of the reviews is posted for merchandise which belongs to a merchandise category, and for each of the reviews, the number of positive evaluations and the number of negative evaluations are respectively stored in a review database in association with a corresponding review ID; 
extracting, per merchandise category, at least one keyword from the review text; selecting a keyword to present in an evaluation posting page for a merchandise belonging to the merchandise category from the at least one keyword as an evaluation word;
wherein the first web page data is configured to present the evaluation word in the evaluation posting page, wherein the evaluation word is presented as an individual evaluation item name of an individual evaluation column for a user evaluating the6 merchandise to input an evaluation value per each individual evaluation item set per merchandise or per merchandise category; 
receiving the evaluation value indicated via the evaluation posting page;
updating evaluation information stored in the review database to include a new review ID in association with the evaluation value received;
wherein the second web page data is configured to present an evaluation page, and the evaluation page indicates the evaluation value, an agreement button and a disagreement button; 
receiving information indicating whether the agreement button or the disagreement button has been selected via the evaluation page; and,
updating the number of positive evaluations and the number of negative evaluations stored in association with the new review ID in the review database based on the information indicating the agreement button or the disagreement button has been selected via the evaluation page.
These claims describe users reviewing, evaluating, and sharing merchandise evaluations and ratings with and among other users who then augment the reviews with their own opinions and evaluations.  The posting of these reviews on a posting page further defines the personal behavior or relationships or interactions between people, and is thus, a certain method of organizing human activity category of abstract idea.  Additionally, these steps describe observations, evaluations, judgments, and opinions that can practically be performed in the human mind.  Furthermore, the Examiner has determined that the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed in 
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
at least one non-transitory memory device that stores program code;
at least one processor operable to read said program code and operate as instructed by said program code;
a communication network; 
transmitting web page data; and, 
user terminal(s). 
These additional elements simply instruct one to practice the abstract idea of reviewing, evaluating, and sharing merchandise assessments utilizing memory, a processor, code, a network, and terminals to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea.  See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. 
Further analysis of the above elements demonstrate that they are considered insignificant extra-solution activity.  Transmitting of web page data (sharing merchandise assessments) amounts to necessary data gathering and mainly – outputting of that data.  
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.
Additional analysis of insignificant extra-solution activity occurs at Step 2B as well.  In the instant application, the claimed language of transmitting web page data and user terminal(s) have been determined to be post-solution activity that does not amount to an inventive concept.  The Examiner has concluded the claimed language to be mere data gathering and outputting as determined by the Supreme Court and defined by the MPEP.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  See also MPEP 2106.05(g).
Dependent claims 3, 4, and 9 contain further recitations to the same abstract idea found in claim 1. Further claims to presenting and/or replacing an evaluation word, a suggested word, or a keyword; a merchandise page and information, are straightforward Step 2A, Prong Two, or at Step 2B.
Dependent claims 5 and 8 contain further recitations to the same abstract idea found in claim 1. Recitations to a character string and count of browses per unit time of a web page are common methods of extracting data and determining how many views a webpage has. Simply, they are further computer implementations for performing the abstract idea and do not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).
Therefore, for the reasons set above, claims 1, 3 – 5, 8 – 10, and 12, are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant’s arguments filed 04/22/2021 have been fully considered and discussed below.  Applicant’s first remark, stated on page 11, discussing 35 U.S.C. § 112(b), and claim 7 is agreed to by Examiner. Applicant’s cancellation of claim 7 has rendered the prior rejection moot, thus, the prior rejection of claim 7 is withdrawn.  
Applicant next argues, beginning on page 12, disagreeing with the prior rejection of claim 1 as being directed to an abstract idea per analysis under 35 U.S.C. § 101.  Examiner respectfully disagrees and based on the reasoning below, finds that the amended claim(s) recite an abstract idea.  

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of reviewing, evaluating, and sharing merchandise assessments.  These actions are descriptive of filtering reviews pertaining to that merchandise and its category.  This is managing personal behavior or relationships or interactions between people, and is thus, a certain method of organizing human activity category of abstract idea.  Applicant’s argument comparing the claimed language to Example 2 is lacking in that Example 2 addressed a business challenge, while the instant application clearly describes filtering of content and social activities – “identify a review text, among review texts posted by users”.  Both are examples of managing human behavior.  See MPEP 2106.04(a)(2)(II)(C).  Furthermore, they include observations, evaluations, judgments, and opinions that can practically be performed in the human mind.  These actions define a mental process, which is also a category of abstract idea.
Applicant next argues, on page 14 that claim 1 is eligible under Prong Two of the revised test.  Examiner respectfully disagrees.  For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: at least one non-transitory memory device that stores program code; at least one processor operable to read said program code and operate as instructed by said program code; a communication network; and, user terminal(s).  These additional elements simply instruct one to practice the abstract idea of reviewing, evaluating, and sharing merchandise evaluations utilizing memory, a processor, code, a network, and terminals to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea.  See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
Applicant further argues, on page 16, that under Prong Two analysis, “the recited features provide improvements to the functioning of a computer.”  Examiner respectfully disagrees.  Applicant states that “an appropriate evaluation word is presented to the user in a limited presentation area (for example, a monitor) in the user terminal 3 used by the user”, at [0088.]  Examiner finds this argument not persuasive since this purports to improve the presentation of the reviews at a generically claimed terminal.  This can best be described as the displaying of an evaluation word to a user – i.e., an improvement to the judicial exception itself, but not an improvement in technology.  Applicant’s further recitations to [0088] to [0094] further describe an improvement to the keyword extraction process and the merchandise categorization.  These too are improvements to the abstract idea of reviewing, evaluating, and sharing merchandise assessments – or the social activities of posting reviews and evaluating review content – as detailed above.  
Applicant then argues that under Step 2B analysis, that the claimed invention amounts to significantly more than the judicial exception.  Examiner respectfully disagrees and concludes the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than 
Applicant’s final argument under 35 U.S.C. § 101 review, states that claims 3 – 5, 8, and 9, recite patent eligible subject matter.  Examiner respectfully disagrees.  Based on the explanation above, Examiner has concluded that dependent claims 3, 4, 5, 8, and 9, contain further recitations to the same abstract idea found in claim 1.  These claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Applicant’s arguments on page 17 discuss Rejections under 35 U.S.C. § 103, with respect to claims 1, 3 – 10, and 12, and have been fully considered and are persuasive. The rejection of claims 1, 3 – 5, 8 – 10, and 12 under 35 U.S.C. § 103 review has been withdrawn. Applicant’s argument as to claims 6 and 7 is considered moot pursuant to the Applicant’s cancellation of these claims.  Therefore, the rejections of claims 6 and 7, under 35 U.S.C. § 103 review, has been withdrawn.  
The amended language of claims 1, 10, and 12, particularly determining “for each of the reviews, the number of positive evaluations and the number of negative evaluations are respectively stored in a review database in association with a corresponding review ID” and “the evaluation page indicates the evaluation value, an agreement button and a disagreement button”, is not disclosed by the prior art. The prior art of record (Reitter) discloses a system and method for keyword extraction.  (Chan) added, ““on an e-commerce site, a user can typically perform several types of activities, including searching agreement button and a disagreement button for the reviews.  These elements, in combination with the other limitations in amended claims 1, 10, and 12, support the Applicant’s argument.
Further, Applicant’s arguments on page 19, with respect to claims 3 – 5, 8, and 9 have been fully considered and are persuasive. Since these claims depend to claim 1, and based upon the above discussion of claim 1, the rejections of claims 3 – 5, 8, and 9 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Appel (US20150262264) discloses a method for ranking online reviews.  Kanayama (US20130289978) details a method and system for extracting text and evaluating a measure of positive expressions and negative expressions.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


DONALD J. EDMONDS
Examiner
Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687